Citation Nr: 9931549	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss, a 
lumbar spine disorder, a cervical spine disorder, headaches, 
a sore throat/polyps, a right wrist disorder, pyelonephritis, 
leg cramps, and sinusitis.

2.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for tinnitus. 

4.  Entitlement to a compensable rating for residuals of a 
stress fracture of the right femoral neck.

5.  Entitlement to a compensable rating for residuals of a 
stress fracture of the left femoral neck.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from October 1993 and March 1995 decisions by the VA RO.   
The veteran appeals for service connection for hearing loss, 
a lumbar spine disorder, a cervical spine disorder, 
headaches, a sore throat/polyps, a right wrist disorder, 
pyelonephritis, leg cramps, and sinusitis.  She also appeals 
for higher ratings for her service-connected disabilities of 
PTSD (rated 10 percent), tinnitus (rated 0 percent), 
residuals of a stress fracture of the right femoral neck 
(rated 0 percent), and residuals of a stress fracture of the 
left femoral neck (rated 0 percent).

The present Board decision addresses the service connection 
claims; the claims for higher ratings are the subject of the 
remand at the end of the decision.



FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for hearing loss, a 
lumbar spine disorder, a cervical spine disorder, headaches, 
a sore throat/polyps, a right wrist disorder, pyelonephritis, 
leg cramps, and sinusitis.


CONCLUSION OF LAW

The veteran's claims for service connection for hearing loss, 
a lumbar spine disorder, a cervical spine disorder, 
headaches, a sore throat/polyps, a right wrist disorder, 
pyelonephritis, leg cramps, and sinusitis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from June 1982 to June 
1992.  Her service medical records note that in July 1982 she 
complained of headaches and other symptoms which were 
associated with heat exposure.  On a January 1983 report of a 
medical history, she reported that she had or had had 
sinusitis and leg cramps.  She reported 2 episodes of 
inflamed sinuses in the last year or two, and occasional leg 
cramps while sleeping or after physical training.  She was 
seen at the health clinic for complaints of knee head and jaw 
pain in February 1983 after she had been in a motor vehicle 
accident.  She reported she had had a brief loss of 
consciousness.  The assessment was 2 small contusions.  In 
April 1983 she came to the emergency room after she had 
fallen to the floor after striking a door.  She reported that 
she had had loss of consciousness and headaches.  In July 
1983 she was seen for complaints of light-headedness, a 
frontal headache, a sore throat, and back and neck pain.  The 
assessment was possible tonsillitis.  She was encouraged to 
drink as much water as possible.  She returned to the medical 
clinic a few days later in August 1983.  It was noted that 
she had a sore throat and chest pain.  The initial assessment 
was possible sinusitis and she was referred for further 
evaluation where the assessment was viral syndrome.  

The service medical records further show the veteran was seen 
in October 1983 for complaints of complaints of nausea, sore 
throat, and ear pain.  The initial assessment was possible 
strep throat, and she was referred to a medical officer who 
diagnosed viral syndrome.  In December 1983 she had 
complaints of a sore throat; a throat culture was positive 
for a strep infection.  In May 1984 she had complaints of 
headaches over the frontal and maxillary sinuses, and the 
assessment was rule out sinusitis.  In October 1984 she was 
seen for upper respiratory symptoms, and the assessments were 
bronchitis and possible sinusitis.  In February 1985 the 
veteran complained of headaches and other symptoms, and 
assessments included tension headaches, viral flu, and 
urinary tract infection.  She had complaints of a sore throat 
and back in May 1985.  The assessment was pharyngitis.  In 
August 1985 she had mild dysuria and loose bowels and a 2-day 
history of left low back pain.  There was left paravertebral 
tenderness and left costovertebral angle tenderness.  She was 
admitted to a hospital for pyelonephritis, treated with 
intravenous medications, and discharged after several days.  
Several days later it was noted she was asymptomatic except 
for a headache.  The assessment was urinary tract infection, 
resolving.  In January 1987 she had complaints of headaches 
associated with viral syndrome.  

On a report of a physical examination for Officer Candidate 
School in January 1988, the veteran reported she had had 
sinusitis.  The doctor indicated that she had seasonal, not 
chronic sinusitis.  In February 1988 she complained of a 
headache, nausea, vomiting, and diarrhea.  The diagnosis was 
gastroenteritis.  In April 1989 she was seen for an episode 
of low back strain after carrying a pack on a 10-mile hike.  
In May 1989 she was seen for cramping in both legs following 
a 12-mile road march.  The assessment was musculoskeletal 
pain.  Records from a private hospital show she was seen in 
July 1990 following a motor vehicle accident; she had no loss 
of consciousness, but had left neck, knee, and back pain.  
There was diffuse tenderness over the lumbar and thoracic 
spine.  X-rays of the lumbosacral, cervical, and thoracic 
spines were all normal.  She was seen later in July 1990 at a 
service medical facility for headaches and neck and low back 
pain from the motor vehicle accident.  There was an 
assessment of acute cervical sprain and acute lumbosacral 
paravertebral strain.  X-rays of the low back were negative.  
There was a notation of lumbosacral paravertebral musculature 
tenderness.  A follow-up visit less than one week later noted 
an impression of cervical strain.  

Service medical records show that in February 1991 the 
veteran was seen for painful urination and blood in her 
urine.  She also had flank pain.  Examination showed 
suprapubic tenderness and right costovertebral tenderness.  
The assessment was recurrent cystitis with possible right 
pyelonephritis.  In May and July 1991 she was treated with 
medication for recurrent urinary tract infections.  In 
January 1992 she had a bone scan for a history of a femoral 
neck fracture; the study noted that the lumbosacral spin, 
pelvis, and legs were normal.

On a medical history form for her May 1992 service separation 
examination, the veteran reported she had or had had frequent 
or severe headaches, hearing loss, sinusitis, cramps in her 
legs, urinary problems, and recurrent back pain, as well as 
numerous other health problems.  Clinical evaluation of the 
head, neck, sinuses, upper and lower extremities, 
genitourinary system, spine, and musculoskeletal and 
neurological systems were all normal.  Audiometric testing 
showed decibel threshold levels at various frequencies 
ranging from 20 to 30 in the right ear and from 20 to 25 in 
the left ear.  The veteran was released from active duty in 
June 1992.

On a September 1992 VA general medical examination, the 
veteran had numerous complaints, including hearing loss, back 
problems, chronic headaches, pain in the joints, a wrist 
injury, leg cramps, kidney pain, sinusitis, arthritis, and 
bursitis.  Examination showed the head, face, and neck were 
normal.   On examination of the genitourinary system, it was 
noted that she gave a history of a lot of urinary tract 
infections in service and said she still had occasional flank 
pain.  She also reported urgency, hesitancy, and frequency.  
She reported leg cramps, particularly in the gastrocnemius, 
which were worse at night.  The legs were non-tender to 
palpation.  The diagnoses included leg cramps, no disease 
found; and history of pyelonephritis, not present at this 
time.  It was noted that the veteran's other complaints would 
be subject to other examinations.

On another September 1992 VA examination, it was noted that 
the veteran had a history of sinusitis but there was no 
evidence of acute sinusitis.  A September 1992 VA ears, nose, 
and throat examination was normal, and the diagnosis was 
chronic sinusitis by history, not found on this examination 
(sinus X-rays were normal).

On a September 1992 VA audiological evaluation, the veteran 
had decibel thresholds ranging from 0 to 10 at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz, with 
speech recognition ability of 98 percent correct, 
bilaterally.  The diagnosis was normal hearing.

On a September 1992 VA neurological examination, the veteran 
reported that she had a number of accidents during service 
that had caused brief unconsciousness.  Neurological findings 
were normal.  The diagnoses were post-traumatic hip pain with 
normal neurological examination, and depression.

On an October 1992 VA orthopedic examination, the veteran 
complained of periodic pain in multiple joints, including the 
wrist, back, and neck.  Examination of the lumbar and 
cervical spine and wrists was normal, and she had excellent 
range of motion.  The diagnoses were low back strain with a 
clinical normal examination and X-rays, cervical strain with 
a clinical normal examination and X-rays and full range of 
motion, and normal wrists with normal X-rays.  

VA outpatient records show the veteran was seen for various 
physical and psychiatric problems in 1993 and 1994.  In March 
1994 her complaints included upper back pain with paresthesia 
in her fingers.  The pertinent assessment was neck pain with 
paresthesia. 

On a VA Persian Gulf War registry examination in June 1994, 
the veteran complained of frontal headaches 3 times a week, 
neck and back pain.  She reported she had no sinusitis.  She 
said she had had recurrent urinary tract infections from 
September to May 1990, and had her last urinary tract 
infection 3 weeks ago.  She had full range of motion of the 
neck.  There were enlarged cervical lymph glands and an 
enlarged thyroid with a cyst on the left side.  It was noted 
that her hearing was intact.  There were no exudates or 
injection of the posterior pharynx.  The back showed no 
evidence of scoliosis, kyphosis, or muscle spasm.  There was 
full range of motion, and straight leg raising was to 90 
degrees without pain or discomfort.  Examination of the 
extremities showed no abnormalities of the bones, joints, or 
muscles.  X-rays of the cervical spine showed some 
straightening of the cervical spine that could have been due 
to muscular spasm.  

The veteran testified at a hearing at the RO in July 1994.  
She said she had problems in her job because of hearing loss 
and tinnitus and attributed these conditions to being around 
generators while service in the Persian Gulf War.  She said 
she had had a lot of yeast and urinary tract infections that 
she felt could represent kidney infections.  She said she had 
chronic headaches and that she used a bottle of Tylenol every 
3 weeks.  She said that she made airborne jumps that 
contributed to her back pain.  She testified that that she 
still had sore throats and said that a polyp or cyst on her 
thyroid gland had just been diagnosed.  She related that she 
had spasms and pain in her right wrist that she treated with 
rest.  She said she continued to have leg cramps similar to 
those that she had in service.  She said she treated herself 
with over-the-counter medications for continuing urinary 
tract infections.  She said she had sinus infections every 
winter.  

On an August 1994 VA general medical examination, the veteran 
complained that her entire back had hurt for 3 years and was 
getting worse and complained of aching of the wrists.  She 
reported she lacked control of her urine for the last 1-2 
months (she was 6 months pregnant at the time of the 
examination).  The diagnoses included low back pain.  On the 
special back examination, it was noted that she had no 
postural abnormalities and had normal musculature.  There was 
minimal evidence of pain on motion and no evidence of 
neurological involvement.  The diagnosis was low back 
syndrome.  Audiology examination showed decibel thresholds 
ranging from 0 to 20 at frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz, bilaterally; speech recognition was 98 
percent in the right ear and 96 percent in the left ear.

Additional VA and private medical records from 1996 to 1999 
note periodic complaints of low back pain, with essentially 
normal findings and normal X-rays.

II  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran claims service connection for a hearing loss, a 
lumbar spine disorder, a cervical spine disorder, headaches, 
a sore throat/polyps, a right wrist disorder, pyelonephritis, 
leg cramps, and sinusitis.  She asserts that all of these 
conditions were incurred during military service.   Her 
claims present the threshold question of whether she has met 
her initial burden of submitting evidence to show that her 
claims are well grounded, meaning plausible.  If she has not 
presented evidence that her claims are well grounded, there 
is no duty on the part of the VA to assist her in developing 
the claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

For a service connection claim to be well grounded, it must 
be supported by competent evidence of a current disability 
(medical evidence of a diagnosis), competent evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence), 
and competent evidence showing causality between service and 
a current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

A.	Hearing loss 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The service medical records from the veteran's 1982-1992 
active duty service show no chronic hearing loss.  Post-
service medical records, including VA audiometric testing in 
1992 and 1994, are negative for a hearing loss disability of 
either ear as defined in 38 C.F.R. § 3.385.  Without medical 
evidence of a current disability, the service connection 
claim is not well grounded.  The veteran has asserted that 
she has bilateral hearing loss and such is due to military 
service.  As a layman, she is not competent to render an 
opinion regarding diagnosis or etiology, and her statements 
on such matters do not serve to make her claim well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Absent competent medical evidence of current hearing loss, 
and medical evidence linking such with service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.	 Lumbar and cervical spine disorders

The veteran's service medical records show that she had some 
back and neck complaints during service, often associated 
with acute medical conditions that resolved.  Chronic lumbar 
and cervical spine disorders were not shown in service, 
including at the separation examination.  Post-service 
examinations have noted minimal or no clinical findings 
relative to the low back and neck; nevertheless, the record 
shows diagnoses of low back syndrome, low back strain, and 
cervical strain.  No medical professional has attributed any 
current lumbar or cervical spine disorder service, and 
without such evidence of causality, the claims for service 
connection are not well grounded.  Caluza, supra.

The veteran asserts that she incurred low back and neck 
conditions during military service.  As a layman, she is not 
competent to render an opinion regarding diagnosis or 
etiology, and her statements on such matters do not serve to 
make her claims well grounded.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, her self-reported lay history, 
transcribed in some of the post-service medical records, that 
her claimed conditions began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

Absent competent medical evidence linking current lumbar 
spine and cervical spine conditions with service, the claims 
for service connection are implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

C.	Headaches

The veteran had complaints of headaches during service which 
were often associated with acute and transitory medical 
conditions.  Chronic headaches were not shown in service, 
including at the service separation examination.  While there 
have been some post-service complaints of headaches, the 
veteran has not presented competent medical evidence linking 
any current chronic headache disorder with service.  Absent 
such competent medical evidence of causality, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

D.	A sore throat/polyps

The service medical records show the veteran had sore throat 
symptoms associated with acute and transitory infections.  A 
chronic disorder manifested by sore throat is not shown in 
service, including at the separation examination.  The 
medical evidence shows no chronic disorder manifested by a 
sore throat after service.  The veteran has not presented 
competent medical evidence of a current disorder manifested 
by a sore throat, or competent medical evidence linking any 
current sore throat disorder to service.  Absent such 
competent medical evidence, the claim for service connection 
for a sore throat is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

As to the associated claim for service connection for a 
polyp, the veteran points out that a throat polyp or cyst was 
diagnosed after service, and the 1994 VA Persian Gulf War 
registry examination noted that there was a cyst on the left 
side of the thyroid gland.  Absent competent medical evidence 
linking a throat polyp or cyst with service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

E.	A right wrist disorder

The veteran claims that she has right wrist spasms and pain 
on movement.  Neither service nor post-service medical 
records have identified any chronic right wrist disability.  
Absent a medical diagnosis of a current condition, and 
medical evidence of linkage with service, the claim for 
service connection is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

F.	Pyelonephritis

The veteran was treated for an episode of pyelonephritis 
during service, but the episode resolved.  Chronic 
pyelonephritis was not shown in service, including at the 
1992 service separation examination.  The post-service VA 
examination in 1992, and other post-service medical records, 
show no current pyelonephritis.  The veteran claims she has 
continued urinary tract infections that could represent 
kidney disease.  As a layman, she is not competent to render 
an opinion regarding diagnosis or etiology, and her 
statements on such matters do not serve to make this claim 
well grounded.  Espiritu, supra..  Absent medical evidence of 
a current diagnosis of pyelonephritis, and medical evidence 
of linkage with service, the claim for service connection is 
not well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.

G.	Leg cramps

The veteran had complaints of leg cramps in service, 
primarily related to physical exercise.  A chronic disability 
manifested by leg cramps was not shown in service.  The 1992 
VA examination found no disease manifested by leg cramps, nor 
is such a condition shown in the other post-service medical 
records.  Absent a current diagnosis and medical evidence of 
linkage with service, the claim for service connection for 
leg cramps is not well grounded and must be denied.  38 
U.S.C.A. § 5107(a); Caluza, supra.

H.	Sinusitis

The veteran claims she still has regular sinus drainage and 
that she had several sinus infections during service.  A 
service doctor noted that she had seasonal, not chronic 
sinusitis.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380.  Post-service medical records 
including VA examinations have not identified current 
sinusitis.  Absent medical evidence of current sinusitis, and 
medical evidence linking such to service, the claim for 
service connection for sinusitis is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for hearing loss is denied.

Service connection for lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied.

Service connection for sore throat/polyps is denied.

Service connection for a right wrist disorder is denied.

Service connection for pyelonephritis is denied.

Service connection for leg cramps is denied.

Service connection for sinusitis is denied.


REMAND

The veteran's claims for higher ratings for PTSD, tinnitus, 
and residuals of stress fractures of the right and left 
femoral necks are well grounded, meaning plausible, and the 
file indicates there is a further VA duty to assist her in 
developing the facts pertinent to her claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

The veteran has submitted additional treatment records, dated 
to 1999, relating primarily to psychiatric problems, but also 
referring to ear and hip complaints.  Any additional recent 
treatment records concerning the service-connected 
disabilities should be obtained.  Bell v. Derwinski, 2 
Vet.App. 611 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  Given that it has been several years since the last 
compensation examinations, and the veteran asserts her 
service-connected conditions have worsened, current VA 
examinations are warranted.  Caffrey v. Brown, 6 Vet.App. 377 
(1994); Littke v. Derwinski, 1 Vet.App. 90 (1990).

Accordingly, the claims for higher ratings are remanded for 
the following action:

1.  The RO should obtain any additional 
treatment records since 1996, and not 
already on file, concerning PTSD or other 
psychiatric problems, tinnitus, and 
residuals of stress fractures of the 
right and left femoral necks.  

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
her PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
The examining psychiatrist should be 
provided with a copy of the current 
psychiatric rating criteria for PTSD, and 
the doctor should specifically indicate 
whether or not the veteran has the 
various signs and symptoms which are 
listed for the different percentage 
ratings.  A GAF score should be assigned 
and its meaning explained.  The doctor 
should provide a clear assessment of 
occupational and social impairment due 
exclusively to PTSD.

3.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of her tinnitus.  The claims 
folder should be provided to and reviewed 
by the examiner.  The examiner should 
give an opinion as to the etiology of the 
veteran's tinnitus, and the frequency of 
the tinnitus should be noted.

4.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of residuals of stress fractures 
of the right and left femoral necks.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
and functional impairment, necessary for 
rating the conditions, should be 
described in detail.  

5.  Thereafter, the RO should review the 
claims for higher ratings for PTSD, 
tinnitus, and residuals of stress 
fractures of the right and left femoral 
necks.  If the claims are denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals






